                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION



VAN POUNDS.,                                              Case N9. <3:19�Gv-004:2:0-MK
                                                                            ORDER
               Plaintiff,

         v.
CA1vIERON SMITH, individually and
 in his official capacity; BRIAN LIGHT,
individually and in his official capacity;
and OREGON DEPARTMENT OF
CONSU:NIER AND BUSINESS SERVICES,

               Defendant.

AIKEN. District Judge:

         Magistrate lVIustafa Kasubhai has filed his Findings and Recommendation

("F&R'') (doc. 13) recommending that defendants' 1\tiotion to Dismiss (doc. 8) be

granted. This case is now before me. See 28 U.S.C. § 636(b)(l)(B) and Fed. R. Civ. P.

72(b).

         When either party objects to any portion of a magistrate judge's F&R, the

district court must make a de nova determination of that portion of the magistrate



Page 1 - ORDER
judge's report. See 28 U.S.C. § 636(b)(l); McDonnell Douglas Corp. v. Commodore

Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir. 1981), cert denied, 455 U.S.

920 (1982). Plaintiff has filed timely objections (doc. 15) to the F&R and defendant's

have filed a timely response to those objections. (doc. 16) Thus, this Court reviews

the F&R de novo.

        Having reviewed the objections as well as the entire file of this case, the Court

finds no error in Magistrate Judge Kasubhai's F&R. Accordingly, the Court adopts

the F&R (do. 13) in its entirety. Defendants' Motion to Dismiss is GRANTED, and

this case is dismissed with prejudice. All other pending motions are DENIED as

moot.

        It is so ORDERED this 18th day of September, 2019.




                                      Ann Aiken
                              United States District Judge




Page 2 - ORDER
